GREGORY, Circuit Judge,
concurring in the judgment:
I am mostly in agreement with the majority decision and I vote to affirm the ruling of the district court, albeit on slightly different grounds. I write separately to discuss whether Doe had constructive possession or control over Staff Member 3’s files because of Doe’s supervisory authority and whether Doe gained actual possession of the Staff Materials upon their transfer to her cabinet on September 16, 2005.
I.
The majority opinion sets out the facts relevant to this appeal. However, there are additional facts that clarify the relationship between Doe and Staff Member 3. First, although Doe described Staff Member 3 as “her deputy chief of staff,” Doe noted that Staff Member 3 was responsible for budget and procurement issues for the Congressman’s office, and served as his scheduler and “sort of executive secretary.” J.A. 165. When noting that all staff members keep their own files, Doe commented specifically that Staff Member 3 “keeps all of her own records and she helps to maintain the congressman’s records.” J.A. 180. Before she could explain further, the United States Attorney interrupted Doe with an unrelated question. J.A. 180. At a meeting between Doe, Staff Members 2 and 3, House Counsel, and the Congressman’s counsel, Doe commented on the methodology for gathering responsive documents:
[W]e were going to ... look through the e-mail, ... we were going to look through hard files, we were going to search the computer, ... [Staff Member 3] was going to look through the papers on the congressman’s desk and in his files and she was going to search his email.... She was going to look at files left on the server from other staffers who had left.
J.A. 178-79.
Except for one set of documents located on Doe’s computer, all responsive documents were found in the files of Staff Members 2 and 3. J.A. 176. Indeed, Staff Members 2 and 3 “were the only ones with some sort of material knowledge about what these documents were and had some idea of how to find them or where to find them.” J.A. 170. In addition to the documents collected in the Congressman’s office, Doe testified that Staff Member 3 “sort of reminded us all that there is an official archive for each member’s office,” leading to a search of that archive for responsive documents. J.A. 195.
II.
A.
The majority concludes that Doe had “constructive possession of the Staff Materials because of her supervisory authority in the Congressman’s office.” With regard to the materials in the files of Staff Mem*189ber 2, I agree with this conclusion. With respect to the files of Staff Member 3, however, this conclusion ignores evidence that Doe did not have the same (or greater) access as Staff Member 3 to certain documents and that Staff Member 3 functioned as the Congressman’s executive secretary, and was not supervised by Doe. The United States Attorney bears the burden of proof on the initial inquiry — that of Doe’s possession, custody, or control of the Staff Materials — and, on this record, has not carried this burden with respect to the files of Staff Member 3. Accordingly, I conclude that Doe did not have possession, custody, or control over the files of Staff Member 3.
As “[t]he words ‘possession’ and ‘custody’ are ... superfluous in view of the use of the term ‘control,’ which is an all-inclusive word,” the United States Attorney need only demonstrate that Doe had control over the documents in question. Wilson v. Volkswagen of Am., Inc., 561 F.2d 494, 512 n. 52 (4th Cir.1977). “Control is defined as the legal right to obtain documents upon demand.” United States v. Int'l Union of Petroleum and Indus. Workers, AFL-CIO, 870 F.2d 1450, 1452 (9th Cir.1989). This legal right must include “access to the subpoenaed documents in the ordinary course of business.” U.S. Int’l Trade Comm’n v. ASAT, Inc., 411 F.3d 245, 254 (D.C.Cir.2005).
The majority concludes that Doe had control over Staff Member 3’s files because Doe’s statements to the Grand Jury on October 6, 2005 indicated that Doe was the senior staff member, actively participated in matters on which other staff members worked, and was regularly required to use their files, although each staff member kept separate files. Despite the assertion of the district court and the majority that Doe had regular access to Staff Member 3’s files, there is no evidence of that fact in Doe’s grand jury testimony.
Based on the limited evidence about the day-to-day functioning of the Congressman’s office, the United States Attorney has not met its burden of proof that Doe had access to Staff Member 3’s documents in the ordinary course of business. While it is true that Doe characterized herself as the lead staff member in the Congressman’s Washington office, she also characterized Staff Member 3 as the Congressman’s executive secretary. Both of these statements may be true; Doe may have been the head of the office, exercising supervisory control over other staff members, and Staff Member 3 may have reported directly to the Congressman as an executive secretary.
Staff Members 2 and 3 gathered documents with Doe because they, rather than Doe, were the only, ones who knew where the responsive documents were located. In a meeting with the Congressman’s counsel, Staff Member 3, not Doe, was charged with the task of gathering documents from the Congressman’s desk and computer, lending support to the conclusion that Staff Member 3 reported directly to the Congressman. In addition, in that same meeting, Staff Member 3 was charged with the task of gathering responsive documents from the electronic files of former staffers. Indeed, Doe was not aware of the existence of an off-site archive containing materials from the office until Staff Member 3 mentioned the archive. Given this evidence, and the lack of any evidence that Doe routinely supervised, or accessed the files of, Staff Member 3, the United States Attorney has not carried its burden of proof to demonstrate that Doe had access to Staff Member 3’s files in the ordinary course of business.1 *190Accordingly, I conclude that Doe did not have possession, custody, or control over these files.
B.
Having established that Doe did not have possession, custody, or control over the documents in the files of Staff Member 3, I turn to the question of whether the Congressman has a valid Fifth Amendment privilege with respect to the materials in question. Because the Congressman is challenging a third-party subpoena, he only has standing to challenge Doe’s subpoena to the extent that he has a valid privilege or right with respect to the documents in question. The only such privilege or right claimed by the Congressman is the Fifth Amendment right against self-incrimination.
On the Fifth Amendment question, I agree with the majority that the exception announced in Couch v. United States, 409 U.S. 322, 327, 93 S.Ct. 611, 34 L.Ed.2d 548 (1973), does not apply to the instant case. Doe and Staff Members 2 and 3 possessed the responsive materials in their work files or on their computers. There is no evidence that the Congressman restricted any staff member’s access to, or use of, the responsive documents in any manner. Cf. In re Grand Jury Subpoena (Kent), 646 F.2d 963, 969 (5th Cir.1981) (quashing subpoena where employee had mere access to records, rather than control thereof); United States v. Guterma, 272 F.2d 344, 346 (2d Cir.1959) (quashing subpoena where trustee had possession of locked safe containing documents, but was never given access to, or ownership of, safe); Schwimmer v. United States, 232 F.2d 855, 860-61 (8th Cir.1956) (owner of documents was entitled to make privilege argument where documents were on premises of third party who was mere naked possessor without having control over documents). Indeed, Staff Member 3 gathered responsive documents from the Congressman’s own files, electronic archives of former employees, and an off-site archive. The breadth of the search for responsive documents undertaken by Doe and Staff Member 3 demonstrates the extent to which they had physical possession over most of the responsive documents, as well as authority to obtain those not in their immediate possession. Such broad ability to use and gather documents goes well beyond the mere access or naked possession discussed in Kent, Guterma, or Schwimmer. In sum, as the majority correctly concludes, courts have repeatedly rejected the application of the Couch exception in cases where an employer does not restrict employee access to, or use of, documents in the normal course of business. The cases cited by the majority establish clearly that the Congressman does not have a Fifth Amendment privilege in either the Doe or Staff Materials.
The Congressman’s standing as an in-tervenor in this proceeding, and our exercise of appellate review at this stage, is predicated upon his assertion that compelling Doe to comply with the subpoena at issue violates his Fifth Amendment privi*191lege.2 See, e.g., United States v. Jones, 696 F.2d 1069, 1071 (4th Cir.1982) (allowing third party immediate appeal of motion to quash when third party asserts privilege in the requested documents); In re Doe, 662 F.2d 1073, 1076 (4th Cir.1981) (allowing third party immediate review of subpoena to protect asserted work-product doctrine materials). Because the Congressman’s Fifth Amendment claim fails, he cannot obtain relief on this appeal. The Congressman cannot quash the Doe subpoena, even on the basis that Doe lacked possession, custody, or control over the documents in Staff Member 3’s files and was therefore not a proper respondent to the subpoena for those documents. Cf. United States v. Idema, 118 Fed.Appx. 740, 744 (4th Cir.2005) (“Idema has failed to make any showing that he has a personal right to, or privilege in, the information being sought in the subpoenas. Thus, he lacks standing to contest whether the subpoenas were properly issued.... ”). Consequently, I must agree with the majority to affirm the district court’s ruling, on the slightly different grounds discussed above and with the reservations discussed below.
III.
In addition to finding that Doe had constructive possession of the Staff Materials because of her supervisory authority, the majority concludes that the transfer of the Staff Materials to Doe’s cabinet on September 16, 2005, resulted in her actual possession of these materials. Even if it is not the sole basis for the majority’s conclusion that Doe had possession, custody, or control over the Staff Materials, I feel that this Court should not find actual possession based on the transfer of the materials to Doe’s cabinet, when Staff Counsel approved of the transfer to address the United States Attorney’s security concerns. I believe that the transfer of the Staff Materials to Doe’s cabinet is analogous to the situation in Stuart v. United States, 416 F.2d 459 (5th Cir.1969), and the Stuart rule should control.
In Stuart, taxpayers under civil investigation by the Internal Revenue Service (“IRS”) placed certain tax records with their accountant for the government’s convenience, as the taxpayers “worked nights and slept days.” Id. at 460. Without notice to the taxpayers, the investigation became a criminal one, and the IRS served a summons upon the accountant ordering production of the taxpayers’ records. Id. at 461. Reversing the district court order enforcing the summons, the Fifth Circuit held that “the records were put in the accountant’s custody primarily for the convenience of [the government]” and that “the accountant, was not to process or use them in any way; he was simply their custodial bailee [and] a mere ‘naked possessor.’ ” Id. at 462-63 (quoting Schwimmer, 232 F.2d at 860-61). Because the taxpayers could have withheld the records prior to transfer if they had known about the criminal investigation, the court held that the “Government should not gain an advantage because the taxpayers, acting reasonably as human beings and citizens, did it a favor and failed to insist that [the IRS agent] perform her inspection in un*192comfortable circumstances and at off-hours.” Id. at 463.
The Stuart rule was applied in Streett v. United States, 65 F.Supp.2d 383 (W.D.Va.1999), a case presenting similar facts. In Streett, the IRS began a tax audit of a married couple, the Streetts, as well as the veterinary practice operated by Mr. Streett. Id. at 384. The Streetts granted power of attorney to their accountant and arranged for the IRS to conduct the audit at the accountant’s office. Id. This location was “the most logical site” for the audit because it would avoid disruption to the veterinary practice, would ensure a more orderly review of documents, and was a shorter drive for the IRS agent than the couple’s home. Id. Without notifying the Streetts, the IRS decided to proceed criminally and issued a summons to the accountant for the Streetts’ records. Id. at 384-85. The Streetts filed a motion to quash the summons on the basis of Stuart and the Fifth Amendment. Id. at 385. The district court granted the motion, reasoning that “[ajlthough some minimal benefits flowed to the Streetts under th[e] [transfer] arrangement, through the avoidance of interruptions to the veterinary practice caused by the audit investigation, the government is undoubtedly the greater benefactor of this arrangement,” and that “[bjecause the government’s situation played a large role in getting the documents transferred, they should not be permitted to use the transfer to their advantage.” Id. at 386.
In this case, the United States Attorney expressed concerns over the security of documents that were potentially responsive to a grand jury subpoena. J.A. 517. As a result of these concerns, House Counsel instructed Doe, the subpoena recipient, to take physical possession of the responsive documents. J.A. 518. Though the United States Attorney did not specifically request that House Counsel place the documents in Doe’s cabinet, that was the only locking cabinet in the office, other than the Congressman’s personal office. J.A. 517-18.
The reasoning behind Stuart applies in the instant case. Stuart does not require that the transfer occur at the insistence of the government; rather, the dispositive inquiry is whether the transfer was effected primarily for the government’s benefit. As in Stuart and Streett, once the files were transferred to Doe’s cabinet, she was a mere naked possessor of those files — she was not given any additional rights over them, nor was she to use them in any way. Doe should not be found to be in possession of documents placed in her cabinet as a result of House Counsel’s reasonable response to the United States Attorney’s security concerns, especially when the cabinet was the only available secure location. I believe that Stuart should control the case at bar, and therefore dissent from the majority’s conclusion that “Doe acquired actual possession of the Staff Materials when they were placed in the locked cabinet in her office.”
IV.
Because the Congressman shared use and possession of the responsive documents with Doe and the Staff Members, he cannot avail himself of the Couch exception and has no Fifth Amendment interest in those documents, insofar as the subpoena for the documents is directed to Doe. As a result, the Congressman cannot challenge the subpoena as defective on the basis that Doe did not have possession, custody, or control over the documents in Staff Member 3’s files. Additionally, I believe that Stuart forecloses the conclusion that the transfer of Staff Materials into Doe’s cabi*193net resulted in Doe’s actual possession of those documents.

. The United States Attorney had ample opportunity to develop the record with regard to *190the functioning of the Congressman’s office during Doe’s grand jury appearance. For example, when Doe testified that she had "overall administrative responsibility” for the Congressman’s office, "oversee[ing] employees in the larger sense,” but that Staff Member 3 functioned as "sort of [the Congressman’s] executive secretary,” the United States Attorney did not ask Doe to clarify what she meant by overall responsibility or the chain of authority within the office. J.A. 164-66. Similarly, while describing the filing system of the office, and commenting specifically on Staff Member 3’s practice of "keep[ing] all of her own records and ... helping] to maintain some of the congressman’s records,” Doe was interrupted by the United States Attorney with an unrelated question. J.A. 180.


. This is not to say that the Congressman could not satisfy the standing requirement to challenge the Doe subpoena based on another right or privilege. See, e.g., In re Grand Jury, 111 F.3d 1066, 1073-74 (3d Cir.1997) (listing cases where third parties have standing to quash subpoena on basis of various legally cognizable interests in the documents sought). In this case, however, the Congressman has maintained only a Fifth Amendment argument. Thus, his standing before this court, and our jurisdiction to consider this appeal, depends solely upon a finding of a Fifth Amendment interest in the subpoenaed documents. See S.J.A. 5-10 (Motion to Intervene on Behalf of the Congressman).